Citation Nr: 1207380	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to July 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a TDIU.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, dated December 2008, the Veteran indicated that she wished to testify at a hearing before the Board at Central Office in Washington, D.C.  As such, the Veteran was scheduled for a central office hearing on July 14, 2009.  However, in a May 2009 statement, the Veteran indicated that she was unable to attend the hearing.  The Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to a TDIU.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran submitted her formal application for increased compensation based on unemployability in December 2006.  In connection with her claim, the Veteran was scheduled for a VA examination in July 2007, at the Thomas E. Creek VA Medical Center in Amarillo, Texas.  However, prior to the date of the VA examination, the Veteran called the local RO and indicated that she would miss her scheduled VA examination at the VA hospital in Amarillo, Texas, because she has no transportation to the examination.  It was noted that a subsequent VA examination would be ordered for the Veteran's claimed TDIU.  See the July 2007 report of contact.  In addition to the Veteran cancelling the upcoming VA examination, the VA hospital also cancelled the examination for the reason of "incorrect jurisdiction," noting that the Veteran had not been an employee of the VA hospital in Big Spring, Texas, for more than a year.  As such, the Veteran was scheduled for VA examination in August 2007 at the VA hospital in Big Spring, Texas.  This examination was cancelled by the VA hospital because the Veteran was a former employee at the Big Spring, Texas VA facility.  The hospital requested that the RO resubmit the examination request to another facility in the Dallas or Amarillo area.  

In December 2007, the RO contacted the Veteran to see if she would be able to attend a future VA examination.  According to the December 2007 report of contact, the Veteran explained that she was unable to travel due to her service-connected headaches.  She requested that a VA examination be scheduled at the facility in Big Springs, Texas, or have the RO review her claim based on the current record.  See the December 2007 report of contact.  In a December 2007 rating decision, the RO denied the Veteran's claim for a TDIU, and the Veteran submitted a notice of disagreement (NOD) in January 2008.  In the January 2008 NOD, the Veteran also requested to be rescheduled for a VA examination at the VA hospital in Amarillo, Texas.  As reflected in a Compensation and Pension Exam Inquiry, a general medical examination was requested by the RO in August 2008.  See the August 2008 Compensation and Pension Exam Inquiry report.  Subsequently thereafter, a letter was sent to the Veteran informing her of an upcoming VA examination scheduled in September 2008 at the VA outpatient clinic in Lubbock, Texas.  However, the Veteran failed to report for the scheduled examination.  In a personal statement received by the RO in October 2008, the Veteran stated that she called the RO to cancel the examination in Lubbock and to reschedule the examination in Amarillo or Albuquerque.  She reiterated that in the past she was unable to attend scheduled VA examinations in Amarillo due to transportation problems, which have now been resolved.  The Veteran again requested that a VA examination for her claim be scheduled in Amarillo or Albuquerque.  

In October 2008, the RO requested a general medical examination for the Veteran at the Amarillo hospital.  See the October 2008 Compensation and Pension Exam Inquiry report.  She was scheduled for an examination in November 2008, but failed to report.  It was noted that the Veteran called the medical facility and indicated that her "fan belt broke" on her vehicle.  In a follow-up telephone call, the Veteran requested that her VA examination be rescheduled for "after December 1, 2008 after 12:00 p.m."  In December 2008, the RO issued a supplemental statement of the case (SSOC) informing the Veteran of her failure to report for the VA examinations previously scheduled.  The RO continued to deny entitlement to a TDIU.  

Under VA regulations, where entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, a claim for increase shall be denied.  38 C.F.R. § 3.655(a), (b) (2011).  

The Board will review the facts in this situation in the light most favorable to the Veteran and finds that she has established good cause for her failure to report to the previously scheduled VA examinations.  However, it must be noted that the RO issued the December 2008 SSOC, which puts the Veteran on notice that she had failed to appear for the examinations.  The Board will remand this claim for a final chance for the Veteran to appear for a VA examination for her claim of entitlement to a TDIU. 

Finally, VA outpatient treatment records from March 2001 to October 2007 have been obtained and associated with the claims file.  On remand, the RO should obtain the Veteran's updated medical treatment records.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where she has received recent treatment for her service-connected disabilities.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  Regardless of whether or not the Veteran responds, obtain her most recent VA treatment records, dated from October 2007 to the present.  

2.  Afford the Veteran a VA examination in order to assess the current nature and severity of her service-connected disabilities with respect to whether they, in and of themselves, preclude her performance of substantially gainful employment (more than marginal employment) consistent with her educational background of a college degree and an employment history in the electrical industry.  The claims file must be made available and the opinion should reflect that such review has been accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's service-connected disabilities alone precludes her from securing or maintaining substantially gainful employment (more than marginal employment).  A rationale for any opinion reached must be provided.  

3.  The Veteran is notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


